NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” HAVE BEEN OMITTED FROM THIS
EXHIBIT AS THESE PORTIONS ARE NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM IF PUBLICLY DISCLOSED.  

 

Exhibit 10.2

 

SIXTH AMENDED AND RESTATED

PROGRAM TERMS LETTER

 

May 20, 2020

 

MarineMax, Inc.

MarineMax East, Inc.

MarineMax Services, Inc.

MarineMax Northeast LLC

Boating Gear Center, LLC

US Liquidators, LLC

Newcoast Financial Services, LLC

My Web Services, LLC

MarineMax Charter Services, LLC

[****]

Gulfport Marina, LLC

FWW, LLC

Fraser Yachts Florida, Inc.

Fraser Yachts California

BY Holdings, LLC

MarineMax KW, LLC

2600 McCormick Drive

Clearwater, FL  33759

Attn: Mike McLamb

 

 

RE:  Wholesale Marine Products Finance Program

 

Dear Mike:

 

This Program Terms Letter outlines the terms of your marine financing program
with Wells Fargo Commercial Distribution Finance, LLC (in its individual
capacity, “CDF”) as Agent (CDF, in such capacity as agent, is herein referred to
as “Agent”) for the several financial institutions that are parties to this
Agreement or may from time to time become party hereto (collectively, the
“Lenders” and individually each a “Lender”) and for itself as a Lender.  This
program will apply to all outstanding invoices financed by any one or more
Lenders pursuant to that certain Fifth Amended and Restated Program Terms Letter
dated October 26, 2018, among CDF and Dealers (as amended from time to time, the
“Existing PTL”) and to all invoices financed on or after the date hereof.  This
Program Terms Letter amends and restates the Existing PTL in its entirety.

 

This Program Terms Letter supplements that certain Loan and Security Agreement,
dated as of the date hereof, among Agent, Lenders and Dealers (the “Loan and
Security Agreement”).  Capitalized terms used but not defined herein shall have
the meanings assigned to them in the Loan and Security Agreement.

 

 

Sixth Amended and Restated Program Terms Letter

--------------------------------------------------------------------------------

 

The following sets forth the terms of your financing program:

 

A. Rates and Terms

 

 

 

Effective Program Dates:

Applies to all outstanding invoices and advances financed by any one or more
Lenders pursuant to the Existing PTL and all invoices financed by any one or
more Lenders on or after the date hereof.    

 

 

Subsidy Period:

As determined by manufacturer program (if applicable).

 

 

Eligible Inventory Collateral:

All marine product inventory of the Dealers (other than spare parts), subject to
the eligibility requirements set forth below.

 

 

Ineligible Inventory Collateral:

The following inventory shall not be eligible for inclusion in the Borrowing
Base:

 

Inventory which is subject to or encumbered by any Lien or security interest
other than a Lien permitted pursuant to Section 6(a) of the Loan and Security
Agreement

 

Inventory which is stored on a bailment, consignment, warehouse or similar third
party arrangement, unless you comply with Agent’s documentation requirements
with respect thereto and Agent otherwise agrees in writing

 

Offshore inventory

 

Inventory that has not cleared United Stated Customs

 

Inventory not located in a Permitted Location, subject to Section 6(b)(xiii) of
the Loan and Security Agreement

 

Inventory held at a location leased by you if you have not delivered to Agent a
landlord lien waiver or subordination in form acceptable to Agent. As an
alternative, such inventory can be treated as eligible if you fund a reserve
equal to 3 months of base rent, which will be placed in [****] pursuant to the
terms of the [****], as a “required” minimum amount

 

Pre-owned inventory if low wholesale values cannot be determined via NADA,
Yachtworld.com, survey, or other source acceptable to Agent, unless Agent and
Dealers agree on a value.

 

Dealer Rate:

The effective dealer interest rate for any month (after the manufacturer subsidy
period expires, if applicable) shall be LIBOR plus 3.45%.  

 

The Dealer Rate will be recalculated monthly based on changes in LIBOR.

Performance Rebate:

So long as Dealer remains in compliance with all the terms and conditions of the
Loan and Security Agreement, this Program Terms Letter and all other agreements
or instruments by and between Dealer, Agent and any one or more Lenders,
beginning the date hereof through the calendar quarter ending June 30, 2020, and
for each calendar quarter thereafter, Agent, on behalf of Lenders, will pay you
a rebate to be paid quarterly in an amount equal to [****] of (i) the average
daily balance of outstanding Obligations owed to Lenders for the prior quarter
less (ii) the average daily balance of the [****] for the prior quarter (the
“Performance Rebate”).  Such rebate will be subject to the following:

 

1. Such rebates will be paid within 30 days following the end of the applicable
quarter.

2. The average daily balance of outstanding Obligations will be calculated as
the sum of the daily balance of outstanding Obligations for each day in the
applicable quarter divided by the number of days in the applicable quarter.

3. The average daily balance of the [****] will be calculated as the sum of the
daily balance of the [****] for each day in the applicable quarter divided by
the number of days in the applicable quarter.

 

--------------------------------------------------------------------------------

 

 

Unused Line Fee:

Dealer will be charged a monthly Unused Line Fee in an amount equal to 0.10%
multiplied by the Unused Line, calculated based on the actual number of days in
the calendar month in a year of 360 days.  Unused Line is the Maximum Aggregate
Credit Amount, minus the average daily balance of outstanding Obligations owed
to Agent and Lenders, plus the average daily balance of the [****].  Billed
monthly.

 

Maturity Period:

Invoices financed for new inventory by any one or more Lenders are considered
due in full at 1080 days from original invoice date, except that invoices
financed by any one or more Lenders related to all [****] are considered due in
full at 1080 days from the original funding date.

 

Invoices financed for pre-owned (trade in or used) inventory by any one or more
Lenders are considered due in full at 361 days from the date Dealer acquires
such unit (“Acquisition Date”).

 

 

Advance Request:

Each advance shall be made pursuant to a completed written advance request in
the form attached hereto as Exhibit A (together with all attachments required
thereby, an “Advance Request Form”) or such other form as Agent and Dealers may
agree.

 

 

Inventory Advance Rate:

New inventory that is [****] or less in length will be subject to the following
advance rates applied to the original invoice amount beginning from the original
invoice date (or, with respect to [****] from the original funding date):

 

0-180 days – 100%

181-360 days – 90%

361-540 days – 80%

541-720 days – 70%

721-900 days – 60%

901-1079 days – 50%

1080+ days – 0%

 

New inventory that is greater than [****] in length will be subject to the
following advance rates applied to the original invoice amount beginning from
the original invoice date (or, with respect to [****] Inventory, from the
original funding date):

 

0-180 days – 80%

181-360 days – 70%

361-540 days – 60%

541-720 days – 50%

721-900 days – 40%

901-1079 days – 30%

1080+ days – 0%

 

Pre-owned (trade in or used) inventory will be subject to the following advance
rates from the Acquisition Date on the acquisition cost:

 

0-180 days: 85%

181-360 days: 75%

361+ days: 0%

 

The Advance Rate with respect to pre-owned inventory may be subject to a
Pre-Owned Inventory Reserve implemented from time to time in Agent’s
discretion.  “Pre-Owned Inventory Reserve” is defined and calculated as the low
wholesale value determined via NADA, Yachtworld.com, survey or other source
acceptable to Agent minus the MarineMax Pre-owned Inventory Cost, divided by the
low wholesale value determined via NADA, Yachtworld.com, survey or other source
acceptable to Agent, as a percentage.  “MarineMax Pre-owned Inventory Cost” is
defined as Dealer’s internal valuation for pre-owned inventory (as set forth on
the monthly inventory certificate and Borrowing Base Certificate).

 

--------------------------------------------------------------------------------

 

 

 

Total Eligible Inventory Sublimits:

Aggregate of all units with a valuation > $750,000

Aggregate of all units > [****]

Inventory purchase from a Foreign OEM [****]

Pre-owned units

$250,000,000

$125,000,000

$75,000,000

$75,000,000

 

 

[****]

Maximum of one removal of funds per day (Dealer may not remove funds required to
maintain the Required Amount)

 

Maximum of one contributions of funds per day (unless otherwise needed for
minimum requirements)

 

 

B. General Terms

 

 

 

Audit/Inspection Fees:

Pre-closing and annual audit costs will be paid by Dealers.  Actual floorcheck
expenses for inventory inspections will be paid by Agent, provided that if
results of the inspections are not satisfactory to Agent, in its reasonable
discretion, then additional inspection expenses will be paid by Dealers.

 

 

MSO’s/Titles:

All pre-owned titles and documentation must show all prior liens released.

 

 

Insurance Certificates:

On or before the date hereof, Dealer shall deliver to Agent certificates of
insurance satisfying the requirements set forth in Section 6 of the Loan and
Security Agreement.

 

 

Audit/Inspection Frequency:

8 x per year

 

All locations with an average outstanding Total Eligible Inventory (calculated
semi-annually based on inventory reports provided to Agent by Dealers) >
$1,000,000 will be inspected quarterly at a minimum

 

All locations with an average outstanding Total Eligible Inventory (calculated
semi-annually based on inventory reports provided to Agent by Dealers) <
$1,000,000 will be inspected semi-annually at a minimum

 

During each inspection, Agent will inspect multiple locations wherein at least
48% of Total Eligible Inventory is located.  During each calendar quarter, Agent
will inspect multiple locations wherein at least 98% of Total Eligible Inventory
is located.

 

MSO and Preowned Title audits to be conducted every 120 days

 

and additional audits/inspections at any other time at Agent’s discretion. The
audit/inspection schedule set forth in this section is approximate and Agent may
audit on a different schedule at Agent’s discretion, without any requirement to
modify this Program Terms Letter.

 

 

 

--------------------------------------------------------------------------------

 

COMS Non-Usage Fee:

Dealers will be charged $1,000 in the aggregate per month for any month during
which Dealers do not use the CDF COMS on-line payment system for Dealers’
primary method of payment to Agent.

 

 

Late Payment Fee:

Under the terms of your financing agreement with Agent and Lenders, you are to
remit payment to Agent on behalf of Lenders immediately upon the earlier of (i)
your receipt of the proceeds of any sale or other disposition of any unit of
collateral financed by any one or more Lenders, and (ii) 7 calendar days after
such sale or other disposition.  If it is discovered that a unit of collateral
is sold or otherwise disposed of without payment remitted to Agent on behalf of
Lenders (Sold out of Trust “SOT”), whether as the result of an inventory
collateral inspection or otherwise, Agent may, in its sole discretion, charge
you the following late payment fee on a monthly basis for each SOT item:

 

 

Day 1- 7 after the retail sale of the unit

 

On the 8th day after the retail sale of the unit

$0.00

 

.25% of the outstanding invoice amount per unit per month

 

 

NSF Fee:

You will be charged a fee of $25 for each check or other item that is returned
unpaid.

 

Please note that the fees and charges referred to above such as the Late Payment
Fee and NSF Fee are not intended to be Agent’s or any Lender’s sole remedies for
those events, and if you fail to meet any of your obligations under your
agreements with or Agent and/or any one or more Lenders, Agent and each Lender
specifically reserves all other rights and remedies legally available to it.

 

 

 

--------------------------------------------------------------------------------

 

 

Customer Online Management System (COMS):

Agent encourages use of COMS, our Internet payment/floorplan system.  Agent will
assist you in the installation of the system and provide you with training, free
of charge.  Internet payments are processed via an ACH transaction and at no
cost to you.  You can view the system’s capabilities at
https://sec2.cdfconnect.com/coms.

 

Application of Terms:  

•

The terms set forth in this Program Terms Letter shall apply only to loans by
Lenders under the Loan and Security Agreement (defined above), and will not
apply to any other Wells Fargo Commercial Distribution Finance, LLC platform or
joint venture (i.e. RV, Suzuki, Polaris Acceptance, Brunswick Acceptance
Company, LLC, etc.) or any loans with any Lender Affiliate.

 

Confidentiality Agreement:

The rates and terms set forth in this letter are for your benefit and shall be
held in the strictest confidence by you; provided that you may disclose the
terms hereof to the extent required by applicable laws or regulations if you
provide Agent with prior written notice of such disclosure, work with Agent in
good faith to redact any information herein requested by Agent, and provide
Agent with an opportunity to seek a protective order with respect to such
information.  Subject to the foregoing, you will take all reasonable precautions
to assure the confidentiality of this information is not released to any third
party.  

 

Please ACKNOWLEDGE YOUR ACCEPTANCE OF YOUR FINANCING TERMS AND RETURN TO AGENT.

 

tHANK YOU FOR THE OPPORTUNITY TO FINANCE YOUR INVENTORY NEEDS.

 

WELLS FARGO COMMERCIAL DISTRIBUTION FINANCE, LLC,

as Agent for Lenders

 

By

/s/ Thomas M Admski

Name

Name:Thomas M Admski

Title:

Duly Authorized Signatory

 

Signature Page to Sixth Amended and Restated Program Terms Letter

--------------------------------------------------------------------------------

 

ACCEPTED AS OF THE DATE FIRST ABOVE WRITTEN:

 

 

MARINEMAX, INC.,

a Florida corporation

 

 

 

 

By:

/s/ Michael H. McLamb

 

Print Name:

Michael H. McLamb

 

Title:

Executive Vice President, Chief Financial

Officer, Secretary

 

 

 

MARINEMAX EAST, INC.,

a Delaware corporation

 

 

 

 

By:

/s/ Michael H. McLamb

 

Print Name:

Michael H. McLamb

 

Title:

President, Secretary, Treasurer

 

 

 

MARINEMAX SERVICES, INC.,

a Delaware corporation

 

 

 

 

By:

/s/ Michael H. McLamb

 

Print Name:

Michael H. McLamb

 

Title:

Vice President, Secretary, Treasurer

 

 

 


MARINEMAX NORTHEAST, LLC,

a Delaware limited liability company

By: MARINEMAX EAST, INC.

      the sole member of MarineMax Northeast, LLC

 

 

 

 

By:

/s/ Michael H. McLamb

 

Print Name:

Michael H. McLamb

 

Title:

President, Secretary, Treasurer

 

 

 

BOATING GEAR CENTER, LLC,

a Delaware limited liability company

 

By: MARINEMAX EAST, INC.,

      the sole member of Boating Gear Center, LLC

 

 

 

 

By:

/s/ Michael H. McLamb

 

Print Name:

Michael H. McLamb

 

Title:

President, Secretary, Treasurer

 

 

 

 

 

 

Third Amended and Restated Program Terms Letter

KCP-8231889-3

DocID: 4834-2256-9914.12

--------------------------------------------------------------------------------

 

 

 

US LIQUIDATORS, LLC

 

a Delaware limited liability company

By: MARINEMAX, INC.

      the sole member of US Liquidators, LLC

 

 

By:

/s/ Michael H. McLamb

 

Print Name:

Michael H. McLamb

 

Title:

Executive Vice President, Chief Financial Officer, Secretary

 

 

 

MY WEB SERVICES, LLC,

a Delaware limited liability company

 

By: MARINEMAX EAST, INC.,

       the sole member of My Web Services, LLC

 

 

 

 

By:

/s/ Michael H. McLamb

 

Print Name:

Michael H. McLamb

 

Title:

President, Secretary and Treasurer

 

 

 

MARINEMAX CHARTER SERVICES, LLC,

a Delaware limited liability company

By: MARINEMAX EAST, INC.,

       the sole member of MarineMax Charter Services,

       LLC

 

 

 

By:

/s/ Michael H. McLamb

 

Print Name:

Michael H. McLamb

 

Title:

President, Secretary, Treasurer

 

 

 

 

NEWCOAST FINANCIAL SERVICES, LLC,

 

a Delaware limited liability company

By: MARINEMAX EAST, INC.

      the sole member of Newcoast Financial Services, LLC

 

 

By:

/s/ Michael H. McLamb

 

Print Name:

Michael H. McLamb

 

Title:

President, Secretary, Treasurer

 

 

 

Signature Page to Sixth Amended and Restated Program Terms Letter

--------------------------------------------------------------------------------

 

 

[****],

a Florida limited liability company

 

By: MY WEB SERVICES, LLC,

       the sole member of [****]

       By: MARINEMAX EAST, INC.,

       the sole member of My Web Services, LLC

 

 

 

 

By:

/s/ Michael H. McLamb

 

Print Name:

Michael H. McLamb

 

Title:

President, Secretary and Treasurer

 

Tax ID:

[****]

 

Org. ID (if any):   [****]

 

Chief Executive Office and Principal Place of Business:

2600 McCormick Drive

 

Clearwater, FL 33759

 

GULFPORT MARINA, LLC,

a Delaware limited liability company

By: MARINEMAX EAST, INC.,

       the sole member of Gulfport Marina, LLC

 

 

 

 

By:

/s/ Michael H. McLamb

 

Print Name:

Michael H. McLamb

 

Title:

President, Secretary and Treasurer

 

Tax ID:

[****]

 

Org. ID (if any):   4933499

 

Chief Executive Office and Principal Place of Business:

2600 McCormick Drive

 

Clearwater, FL 33759

 

FWW, LLC,

a Florida limited liability company

By: MARINEMAX EAST, INC.

      the sole member of FWW, LLC

 

 

 

 

By:

/s/ Michael H. McLamb

 

Print Name:

Michael H. McLamb

 

Title:

President, Secretary and Treasurer

 

 

FRASER YACHTS FLORIDA, INC.,

a Florida corporation

 

 

 

 

By:

/s/ Jeanne Bruss

 

Print Name:

Jeanne Bruss

 

Title:

Secretary

 

 

Signature Page to Sixth Amended and Restated Program Terms Letter

--------------------------------------------------------------------------------

 

 

FRASER YACHTS CALIFORNIA,

a California corporation

 

 

 

 

By:

/s/ Jeanne Bruss

 

Print Name:

Jeanne Bruss

 

Title:

Secretary

 

 

 

BY HOLDINGS, LLC,

a Florida limited liability company

By: MARINEMAX, INC.,

the sole member of BY Holdings, LLC

 

 

 

By:

/s/ Michael H. McLamb

 

Print Name:

Michael H. McLamb

 

Title:

Executive Vice President, Chief Financial Officer, Secretary

 

Tax ID:

[****]

 

Org. ID (if any):  

 

Chief Executive Office and Principal Place of Business:

2600 McCormick Drive

 

Clearwater, FL 33759

 

MARINEMAX KW, LLC,

a Florida limited liability company

By: MARINEMAX, INC.,

the sole member of MarineMax KW, LLC

 

 

 

By:

/s/ Michael H. McLamb

 

Print Name:

Michael H. McLamb

 

Title:

Executive Vice President, Chief Financial Officer, Secretary

 

Tax ID:

[****]

 

Org. ID (if any):  

 

Chief Executive Office and Principal Place of Business:

2600 McCormick Drive

 

Clearwater, FL 33759

 

 

 

Signature Page to Sixth Amended and Restated Program Terms Letter

--------------------------------------------------------------------------------

 

Exhibit A

Advance Request Form

 

Wells Fargo Commercial Distribution Finance, LLC

10 S. Wacker Dr., 20th Floor

Chicago, IL 60606

 

Re:

Loan and Security Agreement, dated May 20, 2020, among MarineMax, Inc. (“Dealer
Agent”), the other Dealers party thereto (collectively, together with Dealer
Agent, “Dealers”) Wells Fargo Commercial Distribution Finance, LLC (in its
individual capacity, “CDF”) as Agent (CDF, in such capacity as agent, is herein
referred to as “Agent”) for the several financial institutions that are parties
thereto or that may from time to time become party to thereto  (collectively,
the “Lenders” and individually each a “Lender”) and for itself as a Lender, and
such Lenders, as amended, modified, restated or replaced from time to time (the
“Agreement”)

Ladies and Gentlemen:

The undersigned is agent for Dealers under the Agreement and as such is
authorized to make and deliver this advance request (this “Request”) on behalf
of Dealers pursuant to Section 1 of the Agreement.  All capitalized terms used,
but not defined, herein have the meanings provided in the Agreement.

Dealers hereby request that Lenders make an advance on ________________, 20____
of $______________________ to Dealers under the terms of the Agreement.

The undersigned hereby represents, warrants and certifies that, as of the date
hereof,

(a)each representation and warranty made to Agent and Lenders by or on behalf of
any Dealer is true and correct as of the date hereof, except to the extent that
such representation or warranty expressly relates to an earlier date, in which
event such representation or warranty was true and correct as of such earlier
date;

 

(b)neither a Default nor any event which with the giving of notice, the passage
of time or both would result in a Default has occurred and is continuing or
would reasonably be expected to result after giving effect to the advance
requested hereby [except _______ ______________________];

 

(c)after giving effect to the advance requested hereby, the aggregate
outstanding amount of the Obligations will not exceed the lesser of (i) the
Maximum Aggregate Credit Amount minus the outstanding amount of Approvals and
(ii) the Borrowing Base minus the outstanding amount of Approvals and any
Reserves;

 

(d)The terms and conditions of the Agreement apply to this Request.

Executed this ____ day of _______________, _____.

MarineMax, Inc.,

a Florida corporation

 

By:

 

Its:

 

Typed Name

 

 

 